Procedure Number: 2.2.1 Code of Ethics Procedure Creation Date: Adopted December 11, 1998 (by RDF, RSF, RVT, RGA, RFS, and RDI) Adopted on April 23, 2003 (by Rydex ETF Trust) Adopted by the Advisors, February 1, 2005 Adopted by the Board, February 11, 2005 Ratified by the Board, February 17, 2007 Ratified by the Board, February 29, 2008 Ratified by the Boards, November 10, 2009 and November 18, 2009 Procedure Reviewed As Of: September 2004 January 2006 December 2006 January 2008 January 2009 October 2009 January 2012 Procedure Revised As Of: February 1, 2002 January 30, 2003 August 25, 2003 February 1, 2005 January 9, 2006 December 29, 2006 January 8, 2008 September 30, 2008 January 13, 2009 January 1, 2010 May 19, 2010 January 30, 2012 Regulatory Rules: Rule 17j-1 of the Investment Company Act of 1940 and Rule 204A-1 under the Investment Advisers Act of 1940 BUSINESS UNIT: Compliance Department RESPONSIBILITY: Compliance Administrator MANAGER RESPONSIBLE: Compliance Manager C OVERED E NTITIES : This Combined Code of Ethics adopted under Rule 17j- 1 under the Investment Company Act of 1940 (the 1940 Act) and Rule 204A
